Exhibit 32.1 CERTIFICATION REQUIRED UNDER SECTION -OXLEY ACT OF 2002 In connection with the filing of the financial statements of China Sun Group High-Tech Co. (“Registrant”) for the quarter ended February 29, 2008 (the “Report”), each of the undersigned hereby certifies, to such officer’s knowledge, that: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Registrant. April 14, 2008 By: /s/Bin Wang Bin Wang President and Chief Executive Officer (Principal Executive Officer) By: /s/Ming Fen Liu Ming Fen Liu Chief Financial Officer (Principal Financial and Accounting Officer)
